Citation Nr: 1730396	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2009, the RO, in pertinent part, denied service connection for degenerative disc disease of the lumbar spine.  In a September 2013 decision, the RO, in pertinent part, denied service connection for erectile dysfunction, claimed as secondary to diabetes mellitus II with hypertensive heart disease. 

A Board hearing was held in December 2015, where the Veteran testified as to the issue of service connection for degenerative disc disease of the lumbar spine, and erectile dysfunction as secondary to his service-connected disabilities; a transcript of which is of record. 

In June 2016, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

The Board also notes that additional evidence was associated with the record after the issuance of the April 2017 supplemental statement of case (SSOC).  As the Veteran has waived initial Agency of Original Jurisdiction (AOJ) consideration of new evidence, the evidence is properly before the Board for consideration.  See 38 C.F.R. § 20.1304(c). 

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not contain any complaints, treatment, or diagnoses of a low back disorder, and the most probative evidence of record shows that the Veteran was not treated for degenerative disc disease until many years after service.

2.  There is no probative evidence that the Veteran's degenerative disc disease of the lumbar spine is causally or etiologically related to service.

3.  The Veteran's service treatment records do not contain any complaints, treatment, or diagnoses of erectile dysfunction, and the Veteran was not treated for erectile dysfunction until many years after service.

4.  There is no probative medical evidence of record that demonstrates post-service treatment for the Veteran's erectile dysfunction.

5.  There is no probative evidence that the Veteran's erectile dysfunction is causally or etiologically related to service, or is secondary to a service-connected disability.


CONCLUSION OF LAW

1.  The criteria for service connection for degenerative disc disease have not been met.  38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304, 3.306, 3.307(a)(3), 3.309 (2016).

2. The criteria for service connection for erectile dysfunction, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §1110, 1154(a); 38 C.F.R. §3.102, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163-67 (Fed.Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991)). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Analysis 

(A) Degenerative Disc Disease

The Veteran seeks service connection for degenerative disc disease of the lumbar spine.

As noted above, the first element of service connection requires medical evidence of a current disability.  Here, a current diagnosis has been established.  At the time of the Veteran's private medical visit in August 2007, he was diagnosed with multilevel degenerative disc disease from L3-4 through L4-S1, and lumbar spinal stenosis with L5 radiculitis on the right side.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony of in-service incurrence or aggravation of an injury or disease.

The Veteran contends that he suffered an injury to his lumbar spine after falling from a two and a half ton moving vehicle while in service, and has experienced significant and regular back pain since.  During this same injury, the Veteran contends that he suffered an abrasion to his left arm.  See Hearing Transcript at p.3.

Service treatment records (STRs) confirm the Veteran sought treatment in service for a left arm abrasion in March 1967; however, there is no reference to the claimed in-service injury involving a fall from a moving vehicle.  Service treatment records are otherwise silent as to any complaints, treatments, or diagnoses of a lumber spine condition.  Upon separation from service, his examination was negative for any back or spine condition. 

There are no clinical records dated within the Veteran's first post-service year demonstrating a diagnosis of any degenerative condition or chronic disability in the Veteran's lumbar spine.

The first post-service related evidence of a lumbar spine disorder is the August 2007 MRI report that shows multilevel degenerative disc disease from L3-4 through L4-S1.  A February 2010 letter from a private physician confirms that the Veteran sought treatment for his back in the early to mid-1970's, however, there are no accompanying treatment records to support this or corroborate the Veteran's claimed in-service injury.

Post-service treatment records demonstrate ongoing treatment for a lumbar spine disorder.  See January 2010 private physician letter, July 2012 Private treatment record, February 2015 private physician letter.

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinion of record is negative.

Specifically, regarding the lumbar spine, at the July 2016 VA examination, the Veteran reported that while in service, his lumbar spine was injured due to falling off of a moving vehicle.  He further contended that he has experienced spasms and difficulty sitting and standing for prolonged periods of time due to his degenerative disc disease.  Following a review of the claims file and a physical examination of the Veteran, the July 2016 examiner determined that the degenerative disc disease of the lumbar spine was less likely than not incurred in or caused by in-service injury, event or illness.  Rather, the examiner justified his opinion by noting that the Veteran's back condition is more attributable to aging and an acute herniation that was documented in 2007, occurring approximately 39 years after his separation from service.  

Although the Veteran has stated that his current lumbar spine disorder is due to activities in service, he is not competent to determine the etiology of his degenerative disc disease as he does not possess the requisite medical training or expertise to make such a medically complex determination and it is not otherwise a readily observable finding.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In other words, the Veteran is competent to report his symptoms and his in-service treatment for an injury resulting from his fall, but he is not competent to link the in-service activities to his currently diagnosed back disorder.  Thus, the Veteran's lay etiological statements are given limited probative weight and are outweighed by the July 2016 VA opinion.  

The etiological opinion of the July 2016 examiner is considered competent and the Board finds it to be persuasive.  The examiner reviewed the entire claims file and had the opportunity to examine the Veteran in-person, to include performing necessary tests to confirm the diagnosis of the disorder.  The examiner also considered the Veteran's allegations and his past medical history, including the letters provided by the Veteran's previous treating chiropractors; however there is no clinical documentation of record to support the Veteran's contentions.  The Board finds that the July 2016 etiological opinion weighs against the Veteran's claim and is the only competent etiological evidence of record. 

Accordingly, the Board finds that the evidence of record weighs against a finding of a nexus between the Veteran's degenerative disc disease of the lumbar spine and his active military service.  The Board notes that under the provisions of 38 U.S.C.A. §5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus, that doctrine is not applicable.  Gilbert, 1 Vet. App. at 54.  The Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine is not warranted.

(B) Erectile Dysfunction 

The Veteran seeks service connection for erectile dysfunction, to include as due to his service-connected disabilities.  The Board has considered all possible bases for the claim, including direct and secondary service connection.

The Veteran contends that his erectile dysfunction began in 1973 and continued through the present, or that it was caused or aggravated by his service-connected disabilities.  Specifically, he contends that his erectile dysfunction is secondary to his service-connected diabetes, ischemic heart disease, and PTSD.  See Hearing Transcript at p.10.

There is evidence of a current disorder.  VA clinicians who have examined the Veteran have described the current disorder as erectile dysfunction.  See September 2013 VA examination report. 

The Veteran's service treatment records do not reflect any reference to erectile dysfunction, and no abnormalities of his genitourinary system were noted during his separation medical examination.  No medical evidence of record supports the conclusion that the disability had its onset in service, or is related to an in-service disease or injury.  

A VA medical opinion was obtained in connection with the Veteran's claim in November 2016.  The examiner opined that it is less likely than not that the Veteran's erectile dysfunction is causally or etiologically related to the Veteran's service, to include his claimed fall from the moving vehicle.  It was further opined that if the in-service event had, in fact, occurred, the Veteran would have had to have significant spinal cord injury resulting in the loss of urinary and fecal control, as well as diminished feeling in the genital-anus area, and weakness of both lower legs.  The medical evidence of record does not support a finding that the Veteran suffered such a significant and catastrophic injury.

Further, the Veteran contends that he developed erectile dysfunction in 1973, approximately six years after service.  There is no evidence of record, lay or medical, that provides a nexus between the Veteran's current disorder and his active service.  Accordingly, the Board concludes service connection for erectile dysfunction on a direct basis is not warranted.

In summary, the evidence of record weighs against a finding of a nexus between the Veteran's erectile dysfunction and his active military service.  There is no doubt to be resolved; the Board finds that no such nexus exists. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303.  All three elements of service connection have not been met. As such, service connection for erectile dysfunction on a direct basis is not warranted. 

Secondary Service Connection

With respect to entitlement to service connection for erectile dysfunction on a secondary basis, the Veteran contends that his erectile dysfunction is caused or aggravated by his service connected disabilities.  Specifically, he contends that his erectile dysfunction is impacted by his degenerative disc disease, diabetes mellitus, hypertension, heart disease and PTSD.  See Substantive VA Form 9 Appeal; Hearing Transcript at p.10.  

(i) Erectile Dysfunction as Due to Degenerative Disc Disease

With regards to his claim for service connection for erectile dysfunction as secondary to a low back disorder, the Veteran contends that his genitourinary system disorder is caused or aggravated by his degenerative disc disease.  

The Veteran was diagnosed with degenerative disc disease of the lumbar spine in August 2007.  See August 2007 private physician's letter.  The Veteran's medical records note his complaint of experiencing erectile dysfunction as early as October 2009 during his diabetes examination, reporting that he had difficulty achieving and maintaining an erection.  A May 2013 VA treatment record documents his report of experiencing erectile dysfunction for the past three to four years.  The record is otherwise silent as to any complaints or treatments of erectile dysfunction.

A VA medical opinion in connection with the claim was obtained in August 2016, at which time, the examiner opined that it is less likely than not that the Veteran's erectile dysfunction is caused, or aggravated by the Veteran's low back disability.  It was further opined that erectile dysfunction resulting from low back pain is caused by cuada equine syndrome, which he does not have, and there is no record of any treatment for erectile dysfunction, nor worsening of such disability.  See August 2016 VA medical opinion.

Furthermore, because the Board has denied service connection for a back disorder, service connection for erectile dysfunction on a secondary basis is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426 (1994). 

(ii) Erectile Dysfunction as Due to Diabetes

The Veteran contends that his erectile dysfunction is caused or aggravated by his service-connected diabetes mellitus.  

He was awarded service connection for diabetes mellitus type II, associated with exposure to herbicides, in a December 2009 rating decision.

With respect to whether the claimed disability was caused or aggravated by service-connected diabetes mellitus, an October 2009 private treatment record documents the first reference to the Veteran's erectile dysfunction.  The examiner noted that the cause of the Veteran's dysfunction was related to neuropathy and that the neurological condition is at least as likely as not a complication of diabetes.  See October 2009 private treatment record. 

The record is silent as to any complaints or treatments of erectile dysfunction between October 2009 and April 2013.  According to a May 2013 VA treatment record, the Veteran contacted his medical provider to report problems with erectile dysfunction and request a prescription of Viagra.

The Veteran was examined for VA purposes in connection with the claim in September 2013, and an additional medical opinion was obtained in August 2016.  In the September 2013 report, it was opined that the Veteran's erectile dysfunction is less likely than not proximately due to or the result of his service-connected diabetes mellitus, since the claimed condition preceded his diabetes and his erectile dysfunction has not progressed beyond its natural progression. 

The August 2016 medical opinion provides an opinion with respect to aggravation, stating that there is no documented history concerning complaints of erectile dysfunction, nor any attempt to treat his condition.  It is further noted that at the time of the Veteran's September 2014 urology evaluation, there was no mention of experiencing erectile dysfunction.  The Veteran's condition is treated with medication, as needed.  See May 2013 VA treatment record.  Thus, the Board finds that there is no basis for concluding diabetes has caused the severity of his erectile dysfunction to increase. 

(iii) Erectile Dysfunction as Due to Peripheral Neuropathy

The Veteran contends that his erectile dysfunction is caused or aggravated by his service-connected peripheral neuropathy.  

He was awarded service connection for diabetic peripheral neuropathy of the right upper, left upper, right lower, and left lower extremities in a May 2015 rating decision.

An October 2009 private treatment record contains the first reference to erectile dysfunction, which noted the Veteran's report of experiencing erectile dysfunction at the time of his diabetes examination.  The examiner noted that the cause of the Veteran's dysfunction was related to neuropathy and that the neurological condition is at least as likely as not a complication of diabetes.  See October 2009 private treatment record. 

The record is silent as to any complaints or treatments of erectile dysfunction between October 2009 and April 2013.  According to a May 2013 VA treatment record, the Veteran contacted his medical provider to report problems with erectile dysfunction and request a prescription of Viagra.

The Veteran was examined for VA purposes in connection with the claim in August 2016.  In the August 2016 report, it was opined that the Veteran's peripheral neuropathy does not cause nor aggravate erectile dysfunction beyond its natural progression.  Further, it was opined that erectile dysfunction occurs as a process of normal aging regardless of any other disease process, first emerging as a common problem for men in their early 40s and increases with advancing age.  See August 2016 VA examination report (citing Online UpToDate Medical Resource). 

The August 2016 medical opinion provides a rationale with respect to aggravation, stating that there is no documented history concerning complaints of erectile dysfunction, nor any attempt to treat his condition.  The examiner attributes the Veteran's condition to the natural aging process, with no correlation to his service-connected peripheral neuropathy.  Thus, the Board finds that there is no basis for concluding diabetes has caused its severity to increase. 

(iv) Erectile Dysfunction as Due to Hypertensive Heart Disease

The Veteran contends that his erectile dysfunction is caused or aggravated by his service-connected hypertensive heart disease.  

The Veteran was awarded service connection for hypertensive heart disease as secondary to service-connected diabetes in an April 2011 rating decision.  

The record is silent for any complaints, treatments or diagnoses of erectile dysfunction until an October 2009 diabetes examination.  

The record is silent for any complaints, treatments, or diagnoses of a genitourinary system disorder that are attributable to a heart disability.  In an August 2016 medical opinion, the examiner opined that hypertensive heart disease, specifically, does not cause erectile dysfunction.  Rather, underlying vascular disease is the cause of erectile dysfunction in many men.  The examiner further opined that the Veteran has hypertensive heart disease, as opposed to cardiovascular heart disease.  

The August 2016 medical opinion provides an opinion with respect to aggravation, stating that there is no documented medical evidence of inducible ischemia.  Thus, the Board finds that there is no basis for concluding hypertensive heart disease has caused the severity of the Veteran's erectile dysfunction to increase. 

(v) Erectile Dysfunction as Due to PTSD

The Veteran contends that his erectile dysfunction is caused or aggravated by his service-connected post-traumatic stress disorder (PTSD).  

The Veteran was awarded service connection for PTSD in a September 2013 rating decision. 

The record is silent as to any complaints, treatment or diagnoses of a genitourinary system disorder that is attributable to PTSD.

An October 2009 private treatment record demonstrates the first reference to erectile dysfunction, during a diabetes mellitus examination, which noted the Veteran's report of experiencing erectile dysfunction.  No opinion of etiology with respect to PTSD was provided.  See October 2009 private treatment record. 

VA medical opinions in connection with the claim were obtained in December 2016 and March 2017.  In the December 2016 opinion, it was opined that the Veteran's erectile dysfunction is less likely than not related to his service-connected PTSD. The examiner's basis for the negative nexus opinion was that there was no diagnosis of PTSD of record, and the Veteran has not been prescribed any psychiatric medication, nor has he seen a mental health provider, since he began treatment at the Houston VA Medical Center in May 2010.  

On the contrary, the March 2017 medical opinion correctly acknowledges the Veteran's diagnosis of PTSD, however, it is opined that there is no known associated link between erectile dysfunction and PTSD.  Specifically, the examiner opined that some psychiatric medications may cause or exacerbate erectile dysfunction; however, the record does not reflect that the Veteran has been prescribed any psychiatric medication.  

The March 2017 medical opinion provides an opinion with respect to aggravation, stating that even if the Veteran had been prescribed psychiatric medication in the past, any side effects related to erectile dysfunction would have improved after ceasing consumption.  Thus, the Board finds that there is no basis for concluding PTSD has caused the severity of the Veteran's erectile dysfunction to increase. 

As the negative opinions provided with respect to causation and aggravation are based on accurate facts and data and contain adequate rationales, they are accorded significant probative weight.  See July 2016 VA medical opinion, August 2016 VA medical opinion, November 2016 VA medical opinion, and March 2017 VA medical opinion.  Moreover, there are no contrary, clearly articulated medical opinions, and the Veteran himself is not shown to have the medical expertise to competently express any medical opinion on the questions presented here.  Accordingly, the Board finds the greater weight of the evidence is against the conclusion that the Veteran's erectile dysfunction was incurred in active service, that it was caused by any event or injury during his active service, or that it has been caused or aggravated by his service-connected disabilities.  Gilbert, 1 Vet. App. at 53-56.  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative disc disease of the lumbar spine is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


